DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau et al. (2004/0032748) in view of Patti (2004/0184263).
With respect to claim 1, Trudeau teaches a light emitting diode (LED) active luminous traffic marking based on light-transmitting concrete (2), comprising: a light-transmitting concrete layer (4 and 8; paragraph 49) and a light source layer (12) that are arranged vertically (Fig. 9), wherein the light-transmitting concrete layer comprises a concrete base (4 and paragraph 49) and a plurality of light-guide fibers (8) embedded in the concrete base (Figs. 1-5 and 9), the light source layer comprises an integrated LED light source controls (Fig. 9 and paragraph 34) and a packaging protective shell (Fig. 9) for packaging the integrated LED light source controls (Fig. 9), and the packaging protective shell is anchored to the concrete base (Fig. 9).  

As for claim 1, Patti also drawn to LED active luminous marking based on light-transmitting concrete, teaches a light source board (54), the packaging protective shell is a shell with anchoring hollow protrusions (20), the packaging protective shell (30) is anchored to the concrete base through the anchoring hollow protrusions (Figs. 1-2).
As for claim 5, Patti teaches wherein a quantity of the anchoring hollow protrusions (20) corresponds to a quantity of the light-guides (24), and when the packaging protective shell (30) is anchored to the concrete base (Fig. 2), the light-guides pass through hollow portions of the anchoring hollow protrusions (Figs. 1-2).  
As for claim 6, Patti teaches wherein a joint between the light-guide (24) and the anchoring hollow protrusion (20) is provided with a sealing waterproof layer (38).  
As for claim 9, Patti teaches wherein when the packaging protective shell (30) packages the integrated LED light source board (54), LED lamp beads (22 and 44; 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the light source board, packaging protective shell, hollow protrusions and sealing waterproof layer of Patti in the light emitting diode (LED) active luminous traffic marking based on light-transmitting concrete of Trudeau, in order to provide a durable, long lasting product (paragraph 4 of Patti). 

As for claim 3, Trudeau teaches wherein the light-guide fiber (8) comprises an inward light-guide fiber and an outward light-guide fiber (Figs. 1-5 and 9).  
As for claim 4, Trudeau teaches wherein the outward light-guide fiber is an inclined outward light-guide fiber (Fig. 9).  
	As for claim 10, Trudeau and Patti teach all of the disclosed elements, which are assembled as claimed, thus the method is obviously taught. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Trudeau and Patti, as is applied to claim 1 above, further in view of St. Ives (2020/0393097).
With respect to claim 2, Trudeau and Patti teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein raw materials of the concrete base comprise cement, aggregate, a superplasticizer, and water (claim 2).  
As for claim 2, St. Ives also drawn to LED active luminous marking based on light-transmitting concrete, teaches wherein raw materials of a concrete base comprise cement, aggregate, a superplasticizer, and water (paragraph 4; note that concrete is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the polymer concrete of St. Ives in the LED active luminous traffic marking based on light-transmitting concrete of Trudeau, since St. Ives teaches concrete and polymer concrete are obvious alternatives (paragraph 4 of St. Ives). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau and Patti, as is applied to claim 1 above, further in view of Dasaratha et al. (2013/0271014).
With respect to claims 7 and 8, Trudeau and Patti teach all of the claimed elements, as is discussed above, as well as Trudeau teaches wherein the integrated LED light source controls comprises a solar panel (16), LED lamp beads (12/light source/paragraph 36, Fig. 9), a storage battery (14), and control devices (controls in Fig. 9 and paragraph 34), and positions of the solar panel and the LED lamp beads correspond to positions of the light-guide fibers (Figs. 1-5 and 9) [claim 7].  
Trudeau and Patti do not explicitly teach wherein an integrated LED light source board comprises a circuit board and a solar panel, LED lamp beads, a storage battery, and control devices that are integrated on the circuit board (claim 7); wherein the LED lamp beads are monochromatic lamp beads or RGB multi-color lamp beads (claim 8).  

As for claim 8, Dasaratha teaches wherein the LED lamp beads are monochromatic lamp beads or RGB multi-color lamp beads (paragraph 23). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the circuit board and LED lamps of Dasaratha in the light emitting diode (LED) active luminous traffic marking based on light-transmitting concrete of Trudeau, in order to provide small, accurate, and durable circuitry. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        3/22/2022